Citation Nr: 0914583	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  99-11 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include as secondary to service-connected 
Morton's neuroma of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from November 1973 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision in which 
the RO denied the Veteran service connection for a 
psychiatric disability, to include on a secondary basis.  The 
Veteran filed a notice of disagreement (NOD) in June 2005, 
and the RO issued a statement of the case (SOC) in August 
2005.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 2005.

In March 2007, the Board, inter alia, remanded the claim to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  After completing 
the requested action, the AMC continued the denial of the 
claim, as reflected in the August 2008 supplemental SOC 
(SSOC), and returned this matter to the Board for further 
appellate consideration.

In characterizing the claim on appeal, the Board has 
considered the recent decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Boggs v. 
Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, 
the Federal Circuit held that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  In a January 1975 
rating decision, the RO denied service connection for a 
nervous condition, then diagnosed as passive, aggressive 
personality disorder.  Since that time, numerous acquired 
psychiatric diagnoses have been entered in the record, 
including schizoaffective disorder, panic disorder, 
dysthymia, major depressive disorder, and depression.  As 
these diagnoses constitute different diagnoses from that of a 
personality disorder, the claim on appeal must be construed 
as a new claim for service connection.  

As a final preliminary matter, it is noted that, in March 
2007, the Board also remanded to the RO, via the AMC, the 
claim for service connection for right carpal tunnel 
syndrome.  In an August 2008 rating decision, the RO granted 
service connection for the disorder.  Thus, the sole issue 
remaining before the Board is as indicated on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished.

2.  No psychiatric disability was shown in service, or for 
many years thereafter; and there is no medical evidence or 
opinion of a nexus between any acquired psychiatric 
disability diagnosed post-service and service.  

3.  The most persuasive medical opinion evidence on the 
question of whether there is a medical relationship between 
any acquired psychiatric disability diagnosed post service 
and the service-connected Morton's neuroma of the left foot 
weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disability, to include as secondary to service-
connected Morton's neuroma of the left foot, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, an October 2004 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate a claim for service connection on 
a secondary basis, what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  This letter also asked the Veteran 
to send any evidence in his possession that pertains to the 
claim (consistent with Pelegrini and the version of section 
3.159 then in effect).  The April 2005 rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  A March 2007 letter provided the Veteran 
with information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of this letter, and 
opportunity for the Veteran to respond, the August 2008 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board acknowledges that the RO did not provide to the 
Veteran a VCAA letter meeting Pelegrini's content of notice 
requirements specific to the claim for service connection on 
a direct service incurrence basis.  However, the Veteran is 
not shown to be prejudiced by the omission of such notice.  
In this regard, the June 2005 NOD submitted by the Veteran's 
representative, on his behalf as his authorized agent, 
reflects that "the veteran maintains service connection for 
depression is warranted pursuant to 38 C.F.R. 3.303 and 
3.304."  This statement, which cites to VA regulations 
pertinent to establishing direct service connection, 
demonstrates an awareness of what was needed to support his 
claim for service connection on direct service incurrence 
basis.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Consequently, any omission in this regard was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
medical records, as well VA outpatient treatment records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.

The Board also finds that no further RO action on the claim 
on appeal, prior to appellate consideration, is needed..  In 
this regard, in the March 2007 remand, the Board instructed 
that the Veteran should undergo examination to obtain an 
opinion as to whether his Morton's neuroma of the left foot 
caused or aggravated an acquired psychiatric disability.  The 
Veteran underwent VA examination in March 2008.  Of record is 
the report of that examination as well as an addendum written 
by the examiner.  Upon  review, the Board observes that the 
examiner provided an opinion that was largely responsive to 
the question asked.  Thus, the Board finds that the AMC 
substantially complied with the March 2007 remand directives, 
and that no further action in this regard is warranted.  See 
Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim on appeal, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  [Parenthetically, the Board notes that, effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to 
the requirements for establishing secondary service 
connection on an aggravation basis.  See 71 Fed. Reg. 52,744-
47 (Sept. 7, 2006).  The Veteran was advised of the revised 
regulation in the August 2008 SSOC.  Regardless, the Board 
notes that discussion of the revised provisions of regulation 
is unnecessary in this case because, as demonstrated below, 
there is there is no allegation or indication of a secondary 
relationship based on aggravation.].

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
service connection for an acquired psychiatric disability, to 
include as secondary to service-connected Morton's neuroma of 
the left foot, are not met.

The claims file reveals that service connection is in effect 
for Morton's neuroma of the left foot, rated as 10 percent 
disabling.  Also of record is medical evidence reflecting 
comments on the extent of impairment due to the Veteran's 
service-connected neuroma, as well as various diagnoses for 
his psychiatric impairment.

The report of a July 1992 VA discharge summary reflects, 
under history of personal illness, that the Veteran's chief 
complaint was suicidal ideation with depression, exacerbated 
by homelessness, and retirement three years earlier with 
disability due to neuroma.  Under social history, the report 
reflects that the Veteran retired as a truck driver due to 
his panic attacks.

The report of an April 1993 VA discharge summary reflects a 
history of depression and suicidal ideation, and a diagnosis 
of depressive disorder, not otherwise specified.  

The report of an April 1994 VA general medical examination 
reflects that the Veteran stopped working as a truck driver 
in 1989 because of problems with his left leg and foot.

The report of an April 1994 VA  psychiatric examination 
reflects that the Veteran last worked as a truck driver in 
1989.  The examiner diagnosed the Veteran with dysthymia, 
moderate to severe, combined with anxiety symptoms.  The 
examiner also noted that there was no psychosis and no 
evidence of post-traumatic stress disorder (PTSD).  

An October 2000 VA treatment note reflects the Veteran's 
report of being unemployed due to mental illness, and 
diagnoses of schizoaffective disorder and panic anxiety 
disorder without agoraphobia.

The report of a July 2006 VA examination of the feet reflects 
the examiner's opinion that the Veteran's neuroma of the left 
foot is not affecting his inability to work since he is 
responding to conservative care, such as injection therapy 
for three or four months.  The examiner added that the 
neuroma has not gotten worse but remained the same.

At the outset, the Board notes that, in connection with the 
present claim for benefits, his representative stated that 
the Veteran wished to file a claim for depression secondary 
to his service-connected left foot condition.  In the  NOD, 
as noted above, the Veteran's representative cited to the 
provisions of 38 C.F.R. §§  3.303 and 3.304, which pertain to 
direct service connection.  On his VA Form 9, the Veteran 
asserted that his psychiatric disability is secondary to his 
service-connected Morton's neuroma of the left foot.  While, 
in  the Veteran's most recent communication, it appears that 
he has limited his claim to one solely for secondary service 
connection, in light of the representative's filing noted 
above, and because the RO has adjudicated the claim on both 
direct and secondary bases, to give the Veteran every 
consideration, the Board will do likewise.

First addressing the matter of direct service connection, the 
Board notes that the Veteran's service treatment records are 
negative for any complaints, findings, or diagnosis of an 
acquired psychiatric disability.  The report of a July 1974 
separation examination reflects a normal psychiatric 
evaluation, and an August 1974 statement of medical condition 
indicates  that there had been no change in the Veteran's 
medical condition since the separation examination.  Thus,, 
no acquired psychiatric disability was shown in service.  The 
first post-service evidence of an acquired psychiatric 
disability is reflected in a September 1991 private medical 
record, which reflects a diagnosis of anxiety disorder.  The 
Board points out that the passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Significantly, 
moreover, there is no competent medical evidence or opinion 
even suggesting that there exists a medical relationship 
between any current  acquired psychiatric disability and 
service, and neither the Veteran nor his represented has 
presented or identified any such existing medical evidence or 
opinion. 

The Board also notes that there is no evidence or allegation 
that would support a finding of service connection  on the 
basis of in-service aggravation of a pre-existing disability 
(a theory of entitlement that neither the Veteran nor his 
representative has advanced).  While a November 1992 private 
mental impairment report shows a history of depression when 
the Veteran's mother died at age 15, a November 2004 VA 
treatment note reflects the Veteran's denial of any 
psychiatric history prior to service.  

As regards the Veteran's assertion that his psychiatric 
disability is secondary to his service-connected Morton's 
neuroma of the left foot, the Board notes that there is 
conflicting medical opinion  evidence on the question of 
whether there exists such a secondary relationship.  

The report of an October 2005 VA psychiatric examination 
reflects the examiner's stated belief  that, on the basis of 
the very limited report, it was more likely than not that the 
Veteran had a depressive disorder which, in all likelihood, 
was secondary to or exacerbated by the Morton's neuroma of 
the left foot.  She added that, in an individual with very 
limited intellectual resources, it was reasonable that his 
mood could very well be depressed secondary to his service-
connected disability and his complete inability to be 
retrained to perform some kind of work.  She also noted that 
his cognitive limitations greatly narrowed the range of the 
Veteran's employment options.  She concluded that the Veteran 
met the criteria for a diagnosis of major depression, which 
she opined  more likely than not secondary to the Morton's 
neuroma.

On the other hand, the report of a March 2008 VA  psychiatric 
examination includes a notation that the  Veteran's medical 
records had been reviewed., to include the report of a July 
2006 VA examination in which the examiner opined s that the 
neuroma was not definitely a cause for the Veteran's 
inability to work.  The examiner noted that the Veteran has 
been treated for a long time for diagnoses of schizoaffective 
disorder, panic disorder without agoraphobia, and borderline 
retardation.  The examiner also noted that the Veteran has 
not worked since 1989.  The examiner stated that he does not 
believe that the neuroma has particularly added to the 
Veteran's inability to work, as the pain is intermittent and 
it should not interfere with his functioning.  The examiner 
added that the Veteran's functioning is interfered with by 
his general mental status and, therefore, any inability to 
work is over and above his neuroma.  The examiner then stated 
that the neuroma is not the thing which is particularly 
interfering with the Veteran's inability to work.  The 
examiner observed that the Veteran has total occupational and 
social impairment due to his psychiatric disabilities but not 
obviously due to his physical problems of his neuroma.  The 
examiner added that the Veteran's mental disorder symptoms 
are ongoing and severe but that this is not because of the 
neuroma but because of the underlying problems.  The examiner 
provided diagnoses of chronic schizoaffective disorder, 
chronic panic disorder, and borderline intellectual 
functioning.

In an addendum, the March 2008 examiner responded to the 
question of whether or not it is as least as likely as not 
that the Veteran's Morton's neuroma of the left foot caused 
or aggravated his current psychiatric disabilities by clearly 
stated that such is  not likely.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

Here, the Board finds that the opinions expressed in the 
March 2008 VA examination report and  addendum constitute the 
most persuasive medical opinion evidence on the question of 
whether the Veteran's service-connected Morton's neuroma of 
the left foot caused or aggravated his psychiatric 
disability-based as they were on comprehensive examination 
of the Veteran and consideration of his medical history and 
assertions, to include the report of the October 2005 VA 
examination that provided a positive nexus opinion.  Further, 
while the October 2005 VA examiner qualified her opinion by 
saying that it was based on a very limited report, the March 
2008 examiner-particularly in his subsequent addendum-
provided his opinion unequivocally.  Lastly, the October 2005 
examiner partly attributed the Veteran's depression to his 
complete inability to be retrained to perform some kind of 
work, thus attributing his inability to work partly to his 
intellectual capacity, which supports the opinion of the 
March 2008 examiner.  In this regard, the March 2008 examiner 
stated that the Veteran's functioning is interfered with by 
his general mental status and, therefore, any inability to 
work is over and above his neuroma.

Thus, the Board finds that the most persuasive medical 
opinion evidence or the question of whether there exists a 
medical relationship between any current acquired psychiatric 
disability and the service-connected Morton's neuroma of the 
left foot weighs against the claim.

.In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions advanced by, 
and on behalf of, the Veteran; however, none of this evidence 
provides a basis for allowance of the claim.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the Veteran nor his representative 
is shown to be other than a layperson without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for an acquired psychiatric disability, to include 
as secondary to service-connected Morton's neuroma of the 
left foot, must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disability, to 
include as secondary to service-connected Morton's neuroma of 
the left foot, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


